Citation Nr: 1330978	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  10-02 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than January 11, 2008 for the grant of service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from May 1969 to April 1971 and February 2003 to September 2003.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for sleep apnea and assigned an effective date of January 11, 2008.  The RO in New York, NY presently has jurisdiction over the case.

The issues of entitlement to service connection for diabetes mellitus and stage 3 multiple myeloma, secondary to Agent Orange exposure have been raised by the record, via a May 2013 statement by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

On a May 26, 2005 compensation claim, the Veteran indicated that he was treated for sleep apnea while in service.


CONCLUSION OF LAW

The criteria for an earlier effective date of May 26, 2005 for the grant of service connection for sleep apnea have been met.  38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO granted service connection for sleep apnea in a January 2009 rating decision.  The original effective date assigned for the sleep apnea was January 11, 2008, based on the date of a claim submitted by the Veteran.  

The Veteran seeks entitlement to an earlier effective date for the grant of service connection for sleep apnea. 

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of a VA medical record will be accepted as the date of receipt of a claim when such record relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such record. 38 C.F.R. § 3.157(b). 

The record shows that the Veteran submitted a VA Form 21-526 application for compensation that was received by the RO on May 26, 2005.  Although the Veteran did not list sleep apnea as a disability he was claiming, in the explanation section, the Veteran noted, "I was being treated at Walter Reed Sleep Disorder Center for sleep apnea."  Service treatment records and VA treatment records at that time also show a diagnosis of sleep apnea.  In a January 2007 notice of disagreement addressing a denial of service connection for another disability, the Veteran again noted that he was given an oral sleep apnea device during his military service.  In January 2008, the Veteran's representative noted that the Veteran was filing a claim for sleep apnea related to service.

Based on a careful review of the record, the Board finds that the evidence supports the assignment of an earlier effective date of May 26, 2005 for the grant of service connection for sleep apnea.  Under the law, the effective date for a grant of service connection is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In this case the Veteran noted on his claim on May 26, 2005 that he had been treated for sleep apnea while in service.  While he did not use the words, "I am filing a service connection claim for sleep apnea" or list sleep apnea as one of the disabilities he was claiming service connection for, the Board liberally interprets the Veteran's statement that he had been treated for sleep apnea in military service as referring to his desire to seek compensation for sleep apnea at that time.  Entitlement to sleep apnea also arguably arose at the same time as the claim, as the medical evidence demonstrated that he had been diagnosed with sleep apnea in military service and had a present diagnosis of sleep apnea as of that date.  Resolving all doubt in the Veteran's favor, entitlement to an earlier effective date of May 26, 2005 for the grant of service connection for sleep apnea is granted.  

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  In view of the disposition herein, additional discussion of those procedures is unnecessary as any defect in the notice or assistance provided to the Veteran constituted harmless error.  The Veteran's representative in July 2013 specifically indicated that they were seeking an earlier effective date of May 26, 2005 based on the date the Veteran submitted his original service connection claim for sleep apnea.  Therefore, the Veteran's claim is considered granted in full.


ORDER

Entitlement to an effective date of May 26, 2005 for the grant of service connection for sleep apnea is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


